DETAILED ACTION
In Applicant’s Response filed 5/12/22, Applicant has amended claims 1, 4, 7-8 and 12-15; and amended the specification. Currently, claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/22 was filed after the mailing date of the Non-Final Rejection on 2/14/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “threshold shear stress of at least 2800 Pa" in line 9 but does not recite an upper limit to this range and thus is an open-ended range which creates ambiguity with respect to the metes and bounds of the claimed subject matter and thus renders the scope of the claim indefinite. The claimed range is not supported in the original filed specification because a search of the specification merely discloses that having a shear stress of 2800 Pa or higher is an “essential characteristic” (specification page 40). Additionally, the specification provides examples of stress values that are higher than 2800 Pa in table 2 (examples 2 and 6 in table 2 on page 39), but there is no disclosure of the maximum stress level that is possible. Thus, claim 1 is ambiguous and is therefore rejected under 35 U.S.C. 112 (b).
Claims 2-15 each depend directly or indirectly from rejected claim 1 and, therefore, contain the same deficiencies as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Collyer et al (WO 95/16416) in view of Dhingra et al (Shear Properties of Warp-Knitted Outerwear Fabrics; Textile Research Journal; Pgs 526-529; Sept 1979).
With respect to claim 1, Collyer discloses a compression bandage (abstract line 1; pg 1 lines 20-21) in the form of a single knit (pg 2 lines 1-2; the bandage includes only one spacer fabric which has opposing faces – pg 1 lines 20-22 – thus the fabric is interpreted as being a single knit since only one spacer fabric layer is used) obtained with warp knit technology (pg 2 line 2), formed of synthetic yarns (at least the outer face can be formed from nylon or polyester which are synthetic – see pg 2 lines 14-15) and composed of two textile surfaces (opposite faces of the spacer fabric – pg 1 lines 21-22) having the same or different textile structure (the opposite faces have different structures because the outer face is formed from i.e. nylon or polyester in combination with elastic yarns while the inner face is formed from i.e. cotton or viscose in combination with elastic yarns – see pg 2 lines 13-21), linked together by spacer threads (the opposite face structures are united by threads – pg 1 lines 21-22), each surface comprising elastic yarns (pg 2 lines 13-21), said knit comprising no adhesive and no latex (there is no disclosure of adhesive or latex being used in the knit structure of Collyer), wherein said spacer threads of said knit are multifilaments (pg 3 lines 1-2), said knit having:
longitudinal elongation of between 30 and 160% (pg 3 lines 19-21).
Collyer does not, however, explicitly disclose that the longitudinal elongation is measured as per standard EN 14704-1, but it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the longitudinal elongation of the bandage of Collyer using a standard test method such as EN 14704-1 which relates to determining the elasticity of fabrics using strip tests since such test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
Collyer also does not disclose that the knit has a threshold shear stress of at least 2800 Pa.
	Dhingra, however, teaches that “the shear behavior of fabrics influences a number of important fabric properties, such as drape, handle, creasing, surface fitting, tailorability, and shape retention” (pg 526; introduction). In particular, the shear properties of warp-knitted fabrics are discussed and, specifically, Dhingra teaches that a frictional shear stress in the range of 25-39 mN/cm (see fig 1 and table 1) in knitted fabrics provides “an over-riding frictional restraint at the cross-over points in a warp-knitted structure, and consequently there is no large frictional sliding between the interlocking yarns” (page 529 lines 6-10). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the knit structure of Collyer to have a shear stress which will provide the ideal drape, handle, creasing, surface fitting, tailorability, and shape retention properties for a given end use such as by providing frictional restraint at cross-over points to minimize frictional sliding between yarns forming the knit, as taught by Dhingra. Additionally, although Dhingra does not teach a knit having, specifically, a threshold shear stress of at least 2800 Pa, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the knit of Collyer to have a threshold shear stress within this range since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	With respect to claim 2, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 1) and Collyer also discloses that the spacer thread is a multifilament (pg 3 lines 1-2) having a grade of between 20 and 80 dtex (8-300dtex – pg 4 lines 4-6).
With respect to claim 3, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 2) and Collyer and also discloses that the spacer thread has a grade of between 40 and 80 dtex (8-300dtex – pg 4 lines 4-6).
With respect to claim 4, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 1) and Collyer also discloses that said knit has one surface having an open loop single tricot or open loop pillar stitch textile structure; said surface lying opposite a surface adapted to be placed in contact with the skin and having a net textile structure with openwork textile structure (see pg 9 lines 13-15 which describes the potential knit configurations for the opposite inner/outer face structures and, specifically, describes that both faces can be knitted with “any…open-structured…arrangement” which is interpreted as including open loop single tricot structures, open loop pillar stitch structures, or an openwork textile structure).
With respect to claim 5, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 1) and Collyer also discloses that the knit has a thickness of between 1 and 2 mm (pg 9 lines 7-8 - fabric thickness is between 1.5-2.5mm which overlaps with and includes values within the claimed range of 1-2mm).
With respect to claim 6, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 5) but Collyer does not explicitly disclose that the thickness is between 1 and 1.5 mm. Collyer does, however, teach that fabric thickness is between 1.5-2.5mm (pg 9 lines 7-8) which overlaps with the claimed range of 1-1.5mm and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the bandage of Collyer so that the thickness of the knit is within the specific range of 1-1.5mm in order to provide a low provide material for improved user comfort and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 7, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 1) but Collyer does not explicitly disclose that the knit has a spacing between the surfaces of between 0.4 and 1.5 mm. Collyer does, however, teach spacings in the range of 1.5-60mm are possible (pg 4 lines 3-4) which overlaps with the claimed range of 0.4-1.5 mm and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the bandage of Collyer so that the spacing is within the specific range of 0.4-1.5 mm in order to provide a low provide material for improved user comfort and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 8, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 7) but Collyer does not explicitly disclose that the knit has a spacing between the surfaces of between 0.5 and 1.1 mm. Collyer does, however, teach spacings in the range of 1.5-60mm are possible (pg 4 lines 3-4) which includes values that are slightly larger than values within the claimed range of 0.4-1.5 mm. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have reduced the spacing between the opposite faces of the bandage of Collyer so that the spacing is within the specific range of 0.5-1.1 mm in order to provide a low provide material for improved user comfort and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 9, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 1) but does not explicitly disclose that the knit has a gram weight of between 160 and 370 g/m2. Collyer does, however, teach a grey fabric weight of 370 g/m2 for the material in example 1 (see table on page 7) which overlaps with the claimed range of 160 - 370 g/m2. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the bandage of Collyer so that the gram weight is within the specific range of 160 - 370 g/m2 in order to provide a lightweight material for improved user comfort and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 10, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 8) but does not disclose a gram weight of between 160 and 300 g/m2. Collyer does, however, teach a grey fabric weight of 370 g/m2 for the material in example 1 (see table on page 7) which is slightly greater than values within the claimed range of 160 - 300 g/m2. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to reduce the weight of the fabric used to form the bandage of Collyer in view of Dhingra so that the gram weight is within the specific range of 160 - 300 g/m2 in order to provide a lightweight material for improved user comfort and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 11, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 1) and Collyer also discloses that the knit has longitudinal elongation of between 50 and 120% (pg 3 lines 19-21).
Collyer does not, however, explicitly disclose that the longitudinal elongation is measured as per standard EN 14704-1, but it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the longitudinal elongation of the bandage of Collyer in view of Dhingra using a standard test method such as EN 14704-1 which relates to determining the elasticity of fabrics using strip tests since such test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
With respect to claim 12, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 1) and Collyer also discloses that the spacer thread links together the two textile surfaces (pg 1 lines 21-22; pg 3 lines 6-9). Collyer also discloses that spacer fabrics can be formed with double needle bar machines (pg 2 line 4) but does not, however, disclose that the knit is produced using a single bar.
The claimed phrase “produced using a single bar” is being treated as a product by process limitation; that is, that the knit is made by using a single bar knitting machine. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Collyer does not teach use of a single bar knitting machine, it appears that the product in Collyer would be the same or similar as that claimed; especially since both applicant' s product and the prior art product are formed by warp knitting (see Collyer page 2; see Applicant’s specification page 14 lines 22-26) and include a spacer thread that links together two textile surfaces (see Collyer pg 1 lines 21-22; pg 3 lines 6-9; see Applicant’s specification page 14 lines 22-26).
With respect to claim 13, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 1) and Collyer also discloses that the grade of the elastic yarn is between 40 and 80 dtex (pg 4 lines 6-9).
With respect to claim 14, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 1) and Collyer also discloses that the textile surfaces comprise thermoplastic yarns (the outer face can be formed from Lycra® yarns – pg 2 lines 13-17; Lycra® is known to be polyurethane thermoplastic elastomer) having grades of 40 to 90 dtex (pg 4 lines 6-9).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Collyer et al (WO 95/16416) in view of Dhingra et al (Shear Properties of Warp-Knitted Outerwear Fabrics; Textile Research Journal; Pgs 526-529; Sept 1979) and further in view of Suehr et al (US 2002/0099318).
	With respect to claim 15, Collyer in view of Dhingra discloses the bandage substantially as claimed (see rejection of claim 1) but does not disclose that said bandage is provided in a kit with one or more dressings adapted to be placed over a wound prior to the compression bandage.
	Suehr, however, teaches a kit which includes a compression bandage and wound dressing that are provided in a resealable container to allow a health care provider to conveniently transport the kit to a patient’s residence in a home health care situation (para [0008]) wherein the dressing is adapted so that in use, the wound dressing is used to cover a venous ulcer and the compression bandage is applied over the wound dressing and wound about a patient's limb (para [0017]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the compression bandage of Collyer in view of Dhingra in a kit with one or more dressings adapted to be placed over a wound prior to the compression bandage as taught by Suehr in order to allow a health care provider to conveniently transport the materials needed for treating a patient within the kit to a patient’s residence in a home health care situation.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 5/12/22 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s amendments have been considered and are sufficient to overcome the objections. Applicant’s continued cooperation is requested in correcting any deficiencies of which applicant may become aware in the specification.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendment of claim 1 has been noted but the rejection has been maintained because the claim still fails to recite an upper limit for the claimed shear stress range.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 7-8 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Arumugam et al (In-plane Shear Behavior of 3D Spacer Knitted Fabrics; Journal of Industrial Textiles; 2016, Vol 46(3) 868-886); Leeming (US 2010/0305535) and Sytz (US 6755052).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786